680 P.2d 250 (1984)
STATE of Hawaii, Plaintiff-Appellant,
v.
Forrest TREAT, Defendant-Appellee.
No. 9004.
Supreme Court of Hawaii.
April 4, 1984.
Tracy A. Hino, Deputy Pros. Atty., Honolulu, on the opening brief and Emlyn H. Higa, Deputy Pros. Atty., Honolulu, on the reply brief, for plaintiff-appellant.
Randal G. Valenciano, Deputy Public Defender, Honolulu, on brief for defendant-appellee.
Before LUM, C.J., and NAKAMURA, PADGETT, HAYASHI and WAKATSUKI, JJ.
*251 PADGETT, Justice.
This is an appeal by the State from an order dismissing an indictment for theft in the first degree. The court below held that the use of the words "receive, retain, or dispose of" made the indictment defective.
Section 708-830(7) provides:
A person commits theft if he does any of the following:
... .
(7) Receiving stolen property. He intentionally receives, retains, or disposes of the property of another, knowing that it has been stolen, with intent to deprive the owner of the property... .
The indictment in question tracked the above definition. From the record, it appears that the appellee formally moved for and obtained a copy of the grand jury transcript before the motion to dismiss was considered.
Since all of the elements of the crime of theft in the first degree as defined in HRS §§ 708-831 and 708-830(7) are alleged in the indictment, it is not defective.
Moreover, as we stated in State v. Robins, 66 Haw. 312, 317, 660 P.2d 39, 42-43 (1983):
We think that in determining whether the accused's right to be informed of the nature and cause of the accusation against him has been violated, we must look to all of the information supplied to him by the State to the point where the court passes upon the contention that his right has been violated.
Since in the present case, as in Robins, the appellee had been supplied with the grand jury transcript which clearly established the details of the crime, he had been fully informed of the nature and cause of the accusation against him. Therefore, we reverse the order dismissing the indictment and remand for further proceedings consistent herewith.